^



:4! ss^oxsyij
rT;         asiyosaad
               _!*»'
,'-£)!$••
             urn

                            o       ^
         iti
      CO
         h-
                            CM
                   LU       CN
                            CO
                                i

                            en
                                        w
     n- f-
     ll ,< lli
           Z a:-                        o
     O CO Q- Ql             QJ          o
                                        r-
                                        r-

                                        ffl

                                        JU.


                                         I
                                        Hi

                                        6

                                        r-